Case: 21-51032       Document: 00516398561          Page: 1   Date Filed: 07/19/2022




              United States Court of Appeals
                   for the Fifth Circuit
                                                                       United States Court of Appeals
                                                                                Fifth Circuit

                                                                              FILED
                                    No. 21-51032                          July 19, 2022
                                  Summary Calendar
                                                                         Lyle W. Cayce
                                                                              Clerk
   United States of America,

                                                              Plaintiff—Appellee,

                                          versus

   Reitay Nickerson,

                                                          Defendant—Appellant.


                    Appeal from the United States District Court
                         for the Western District of Texas
                             USDC No. 7:21-CR-161-1


   Before Smith, Dennis, and Southwick, Circuit Judges.
   Per Curiam:*
          Reitay Nickerson pleaded guilty to possession of a firearm after a
   felony conviction and timely appealed.          The Government has filed an
   unopposed motion for summary affirmance and an alternative request for an
   extension of time to file its brief.


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-51032      Document: 00516398561             Page: 2   Date Filed: 07/19/2022




                                      No. 21-51032


          Relying on United States v. Lopez, 514 U.S. 549 (1995), and on Jones v.
   United States, 529 U.S. 848 (2000), Nickerson argues that 18 U.S.C.
   § 922(g)(1), the statute of conviction, exceeds the scope of Congress’s power
   under the Commerce Clause and is thus unconstitutional. He correctly
   concedes that his claim is foreclosed by circuit precedent. See United States
   v. Alcantar, 733 F.3d 143, 145-46 (5th Cir. 2013); United States v. Daugherty,
   264 F.3d 513, 518 (5th Cir. 2001); United States v. De Leon, 170 F.3d 494, 498-
   99 (5th Cir. 1999); United States v. Rawls, 85 F.3d 240, 242 (5th Cir. 1996).
   Nickerson raises the issue here to preserve it for further review.
          For the first time on appeal, Nickerson challenges the condition of his
   supervised release which states that, if the probation officer determines that
   Nickerson presents a risk to another person, the probation officer may
   require Nickerson to notify the person of that risk and may contact the person
   to confirm that notification occurred.            According to Nickerson, this
   supervised-release condition constitutes an impermissible delegation of
   judicial authority to the probation officer. As the Government contends,
   Nickerson’s argument is foreclosed by our recent decision in United States v.
   Mejia-Banegas, 32 F.4th 450, 451-52 (5th Cir. 2022), in which we held that
   imposing the risk-notification condition was not error, plain or otherwise,
   because the condition does not constitute an impermissible delegation of
   judicial authority.
          Summary affirmance is proper where, as here, “the position of one of
   the parties is clearly right as a matter of law so that there can be no substantial
   question as to the outcome of the case.” Groendyke Transp., Inc. v. Davis,
   406 F.2d 1158, 1162 (5th Cir. 1969).          Accordingly, the Government’s
   unopposed motion for summary affirmance is GRANTED.                           The
   Government’s alternative motion for an extension of time to file an appellate
   brief is DENIED. The district court’s judgment is AFFIRMED.




                                           2